DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 01/06/2022.  
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below, necessitated by amendment.  Response to arguments follows the statement of rejection.  This action is made Final.  

Information Disclosure Statement
  	The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (WO 2017038045; using US 2018/0183142) in view of Canora (US 6,025,811).

 Claim 1: (Independent claim)
 	As for claim 1, Hamabe teaches an antenna device, comprising: a substrate having an artificial magnetic conductor (Fig. 2, el. 1, 7); two antenna conductors disposed in a straight line on the substrate, the two antenna conductors including a first antenna conductor and a second antenna conductor, each of the first antenna conductor and the second antenna conductor having a feeding point at one end (Fig. 2, el. 2, 3, feeding point is broad and can be any point along el. 4 and 6); 


 	However, Hamabe does not teach a parasitic conductor disposed on the substrate, the parasitic conductor being apart from and adjacent to the plurality of antenna conductors.
Nevertheless, Canora teaches these limitations (Fig. 2A, el. 14’).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the instant invention of Hamabe and combine the technology of Canora.
The motivation for this combination is to allow the invention of Hamabe to modify directivity and increase gain in a certain direction.
 	Hamabe in view of Canora further teaches the parasitic conductor being spaced apart from and adjacent to the two antenna conductors (see rejection of Hamabe in view of Canora above) in a width direction, the parasitic conductor being spaced apart from the two antenna conductors by a predetermined distance, wherein a distance between an opposite end of the feeding point of the first antenna conductor and an opposite end of the feeding point of the second antenna conductor is defined as a first length, wherein a length of the parasitic conductor is defined as a second length (this would be taught in the combination of Hamabe in view of Canora above), wherein, for a predetermined second length of the parasitic conductor, a fractional bandwidth tends to increase as the first length increases, and wherein, for a predetermined ratio between the first length and the second length, the fractional bandwidth tends to increase as the second length increases (Hamabe in view of Canora as taught above; this limitation refers 

Claim 3: (dependent to claim 1)
Hamabe in view of Canora further teaches wherein the substrate has a dielectric substrate (Hamabe, Fig. 2, el. 1), and the two antenna conductors and the parasitic conductor are opposed to the artificial magnetic conductor via the dielectric substrate (Hamabe, Fig. 2, el. 1, 2, 3, 7; Canora, Fig. 2A, el. 14’).

Claim 4: (dependent to claim 3)
Hamabe in view of Canora further teaches wherein the artificial magnetic conductor has an opening (Hamabe, Fig. 2, opening is for the ground and feed pins).


Claim 6: (dependent to claim 1)
Hamabe in view of Canora further teaches wherein the first antenna conductor comprises a feeding antenna and the second antenna conductor comprises  a grounded antenna, and the feeding antenna and the grounded antenna are disposed such that a feeding-side end of the feeding antenna and a feeding-side end of the grounded antenna are opposed to each other (Hamabe, Fig. 2, .

 	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (WO 2017038045; using US 2018/0183142) in view of Canora (US 6,025,811) and in further view of Shinkai (US 2011/0193761)

Claim 5: (dependent to claim 3)
Hamabe in view of Canora teach the limitations above;
 	However, Hamabe in view of Canora does not teach wherein the parasitic conductor includes a first parasitic conductor and a second parasitic conductor, and the first parasitic conductor and the second parasitic conductor are disposed such that the two antenna conductors are between the first parasitic conductor and the second parasitic conductor;
 	Shinkai teaches multiple antenna elements with multiple parasitic elements between the multiple antenna elements (Fig. 1, el. 201, 301, 401, 501, 601).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the invention of Hamabe in view of Canora and use the arrangement and structural elements of Shinkai.
The motivation for this combination is to increase the beam steering function of Hamabe in view of Canora, especially for small space installation situations.

Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  A new statement of rejection is above, necessitated by amendment; thereby, Applicant’s 
	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845